Fourth Court of Appeals
                              San Antonio, Texas
                                     May 1, 2019

                                 No. 04-14-00176-CR

                                 Marcus HIDALGO,
                                     Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

             From the 25th Judicial District Court, Guadalupe County, Texas
                              Trial Court No. 12-1780-CR
                       Honorable Gary L. Steel, Judge Presiding


                                    ORDER
     The Appellant's Motion to Recall Mandate is hereby DENIED.

     It is so ORDERED on May 1, 2019.

                                                       PER CURIAM


ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court